COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


MICHAEL JOSEPH ABOLZADEH

v.   Record No. 2518-94-4                    MEMORANDUM OPINION *
                                          BY JUDGE CHARLES H. DUFF
COMMONWEALTH OF VIRGINIA                       JUNE 11, 1996


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                       Richard B. Potter, Judge
           Ralph E. Kipp (Laurie E. Forbes; Lawson, Kipp
           & Forbes, on briefs), for appellant.

           John K. Byrum, Jr., Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General; Robert B. Condon, Assistant Attorney
           General, on brief), for appellee.



     Appellant, Michael Joseph Abolzadeh, was convicted of grand

larceny.

     He argues that (1) the trial court erred in giving a grand

larceny instruction, and (2) the evidence was insufficient to

support the conviction.    We disagree and affirm.   On the night of

January 18, 1994, the victim visited the apartment of a friend.

Shortly after his arrival, Cornell Evans and appellant entered

the apartment.   The victim testified that Evans and appellant

"started hitting [him]."    Appellant took the victim's bracelet, a

watch, a chain from around the victim's neck and two earrings

from the victim's ears.    Evans removed three rings from the

victim's fingers.   The perpetrators also stole the victim's
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
wallet, which contained either $166 or $165.

     From the view we take of the case, the dispositive question

is whether the evidence was sufficient to frame a jury issue as

to the value of the property taken.   We hold that it was

sufficient.

     The record showed that $165 cash was taken from the victim.

Also taken    were the following items of personal property:
         •    1 Gucci link chain with a cross
         •    1 Polo ring
         •    1 Bracelet
         •    2 Other rings
         •    1 Watch
         •    2 Earrings


     As to value, the victim testified that he paid sixty-five

dollars for the bracelet two years before the robbery and that he

paid $250 for one of the rings, but did not remember when.     The

watch was in the same condition at trial as when it was taken.

The bracelet, which was apparently broken during the robbery, was

described as being in better condition when taken.

     In light of the evidence showing that $165 was taken in the

offense, the narrow issue presented is whether the owner's

testimony of the price paid for the jewelry, combined with the

evidence of their condition at the time of the offense, was

sufficient to support a jury finding that the jewelry had a value

of thirty-five dollars.
          "It is generally recognized that the opinion
          testimony of the owner of property, because
          of his relationship as owner, is competent
          and admissible on the question of the value
          of such property, regardless of his knowledge
          of property values. It is not necessary to



                                  2
             show that he was acquainted with the market
             value of such property or that he is an
             expert on values. He is deemed qualified by
             reason of his relationship as owner to give
             estimates of the value of what he owns. The
             weight of such testimony is, of course,
             affected by his knowledge of the value."


Hayes v. Glenn, 197 Va. 746, 750, 91 S.E.2d 433, 436 (1956)

(citation omitted).     See also Walls v. Commonwealth, 248 Va. 480,

482, 450 S.E.2d 363, 364 (1994).

     Value, like any other fact in a case, may be proved by

circumstantial evidence.    "[D]irect proof of a fact is not

essential if circumstantial evidence proves the same fact and at

the same time excludes every reasonable hypothesis to the

contrary."     Veney v. Commonwealth, 212 Va. 805, 806, 188 S.E.2d
80, 81 (1972).    In this case we hold that it does.   The jury

believed the testimony of the victim concerning the amount of

cash taken and the value of the stolen jewelry.    "The weight

which should be given to evidence and whether the testimony of a

witness is credible are questions which the fact finder must

decide."     Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351
S.E.2d 598, 601 (1986).    The victim's testimony was competent and

was not inherently incredible.

     Nor do we find this case to be controlled by Dunn v.

Commonwealth, 222 Va. 704, 284 S.E.2d 792 (1981).      Dunn does not

establish a bright line or inflexible rule requiring evidence of

depreciation for every type of property.    We hold that the

owner's evidence of the purchase price of the ring and bracelet




                                   3
combined with the evidence of the condition of the property at

the time of the taking was sufficient to allow the jury to decide

the issue.

     Having concluded that the evidence was sufficient to frame a

jury issue on valuation, we find no error in the trial court's

decision to grant Instruction F that defined grand larceny.   It

was offered by the defendant who, nonetheless, objected to the

valuation question being submitted to the jury.
     For the reasons stated, the judgment of the trial court is

affirmed.

                                                  Affirmed.




                                4